ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_04_FR.txt.      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC SUR



   Accord avec le dispositif de l’ordonnance — Précisions sur la position d’un
 uge ad hoc — Changement du contenu de la demande de la Belgique en indi-
cation de mesures conservatoires non analysé — Nécessité de rendre compte
aux Parties des arguments qu’elles ont utilisés — Méthode d’examen par la
Cour des conditions préalables à l’exercice de son pouvoir d’indiquer des
mesures conservatoires — L’article 41 du Statut de la Cour lui confère un
pouvoir autonome non soumis à l’établissement préalable du consentement des
parties — Substituer à la pratique actuelle de démonstration positive de la
compétence et de la recevabilité prima facie une démonstration négative — Se
contenter de constater que la Cour n’est pas manifestement incompétente et
que la requête n’est pas manifestement irrecevable — Disparition de l’objet du
différend.

   1. J’ai voté en faveur de la décision de la Cour dans la présente ordon-
nance, convaincu, comme la quasi-unanimité de ses membres, que les
mesures conservatoires demandées par la Belgique pour assurer que
M. Habré demeure sous la surveillance et le contrôle des autorités séné-
galaises n’étaient pas nécessaires, pour les motifs indiqués dans la moti-
vation de ladite ordonnance. L’objet de cette opinion individuelle est
simplement de préciser quelques points qui touchent d’abord à la posi-
 ion particulière d’un juge ad hoc, ensuite à la méthode suivie par la Cour
pour la préparation de sa décision, et enfin à la subsistance ou non d’un
différend entre la Belgique et le Sénégal dans la présente affaire.


                       LA POSITION DU JUGE AD HOC

   2. Un juge ad hoc est pleinement un juge, et non le représentant ou
 ’avocat de la partie qui l’a désigné, mais il est un juge occasionnel, non
un juge institutionnel. Comme l’a souligné le juge ad hoc Lauterpacht
dans son opinion individuelle jointe à l’ordonnance du 13 septembre 1993
rendue par la Cour dans l’affaire de l’Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie (Serbie et Monténégro)) :
     « tout en étant tenu par son devoir d’impartialité, le juge ad hoc joue
     un rôle particulier. Selon moi, il est spécialement tenu de veiller à ce
     que, dans toute la mesure possible, chacun des arguments pertinents
     de la partie qui l’a désigné ait été pleinement pris en considération au
     cours de l’examen collégial et soit, en fin de compte, reflété — à
     défaut d’être accepté — dans sa propre opinion individuelle ou dis-

66

     sidente. » (Mesures conservatoires, ordonnance du 13 septembre 1993,
     C.I.J. Recueil 1993, p. 409, par. 6.)


   Je fais mienne cette analyse. J’ajouterai seulement que, à mon sens, ce
n’est pas seulement par l’expression d’une opinion séparée, individuelle
ou dissidente qu’un juge ad hoc peut aboutir à ce que les arguments pré-
sentés par la partie qui l’a désigné soient convenablement entendus et pris
en considération, car alors ils ne sont reflétés que dans une opinion jointe
à la décision, mais qu’il est de son devoir de faire tous ses efforts pour
qu’ils figurent au même titre dans la décision elle-même, quand bien
même il n’y serait pas fait droit, et que ce n’est que dans la mesure où il
n’y est pas parvenu qu’il est conduit à en faire part de façon personnelle.
Plus largement, un juge ad hoc se place plus spontanément du point de
vue des parties, il est à même de mesurer plus complètement l’impact et la
perception d’une décision par celles-ci. Ainsi, il contribue à faire en sorte
que, conformément à l’ancien adage, la justice ne soit pas simplement
 uste, mais encore qu’elle le paraisse.
   3. Sur ce point, je n’aurai qu’un regret à émettre : que la Cour ait
considéré inutile de souligner le changement de contenu de la demande de
 a Belgique en indication de mesures conservatoires, et d’en noter la por-
 ée. En effet, en substituant l’imposition d’un contrôle des « autorités
sénégalaises » à celle des « autorités judiciaires sénégalaises », la Belgique
a considérablement modifié la signification de sa demande. Vouloir que
 e Sénégal place M. Habré sous contrôle judiciaire n’était possible, en
droit sénégalais, que sur la base d’une incrimination pénale, et cette incri-
mination aurait conduit à accorder à la Belgique ce qui fait l’objet de
 ’une des demandes de sa requête principale, à savoir que des poursuites
pénales soient diligentées par le Sénégal contre M. Habré. Faire droit à
cette demande aurait donc conduit à accorder à la Belgique dans le cadre
de mesures conservatoires ce qu’elle demande sur le fond, préjugeant
ainsi d’une éventuelle future décision sur le fond, alors même que la
Cour ne s’est prononcée que prima facie sur sa compétence et sur la receva-
bilité de la requête. Une telle demande excédait donc manifestement la
portée que peuvent revêtir des mesures conservatoires, et cette argumen-
 ation, développée à l’audience par le Sénégal, semble avoir conduit la
Belgique à modifier les termes de sa demande, en ne sollicitant plus qu’un
« contrôle des autorités sénégalaises », ce qui s’entend d’un contrôle et
d’une surveillance administratifs. On ajoutera que la « convention
contre la torture » invoquée par la Belgique comme fondement de
sa demande ne prévoit que des « mesures juridiques nécessaires pour
assurer [la] présence » de la personne soupçonnée prises par les Etats
parties, « conformes à la législation » desdits Etats, et non un contrôle
 udiciaire (art. 6, par. 1). Comme M. Habré est d’ores et déjà soumis
à un tel contrôle administratif, la demande finale revenait à demander
sa pérennisation, et non plus une mesure judiciaire nouvelle imposée au
Sénégal.

67

   4. La Cour s’est bornée à constater implicitement le changement dans
 es paragraphes introductifs de sa motivation (ordonnance, par. 15 et 34),
où elle décrit les positions des Parties, et à n’examiner que la demande
finale de la Belgique, faisant totalement silence dans ses analyses propres
 ordonnance, par. 56 à 73) sur l’existence et sur l’importance de cette
modification. Or, la motivation ne sert pas seulement à reprendre et à
organiser les positions antagonistes telles qu’elles s’expriment dans la
procédure écrite et orale, mais doit également retracer les étapes du rai-
sonnement de la Cour et rendre compte aux Parties des arguments
qu’elles ont utilisés. L’argumentation présentée par le Sénégal sur la
demande initiale au cours des audiences — argumentation qui a selon
 oute vraisemblance conduit la Belgique à la modifier, encore qu’elle n’ait
 ourni aucune explication à cet égard — est donc apparemment ignorée.
On peut le regretter dans la mesure où il est important, pour la percep-
 ion par les Parties de la justesse des décisions prises par la Cour, qu’elles
rendent objectivement raison de l’ensemble de leurs positions et leur
assure qu’il en a bien été tenu compte. Cela est d’autant plus important
en l’occurrence que les positions des Parties ont évolué au cours des
audiences sur d’autres points, et que les autres évolutions se trouvent
reflétées dans la décision. Il aurait à mon sens suffi pour aboutir à ce
résultat souhaitable que la Cour notât au paragraphe 60 ou au paragra-
phe 61 que la modification de la demande de la Belgique au cours des
audiences conduisait non plus à imposer une nouvelle attitude du Sénégal
par rapport à M. Habré, mais simplement à rendre obligatoire en droit
 nternational le maintien de son attitude actuelle ; qu’il était loisible à la
Belgique de modifier les termes de sa demande et que la Cour statuait sur
 a demande ainsi modifiée. Dans la mesure où elle apprécie sa compé-
 ence par rapport au moment du dépôt de la requête et la demande de
mesures conservatoires par rapport au moment du délibéré, cette diffé-
rence aurait gagné à être rappelée.


                     LA MÉTHODE SUIVIE PAR LA COUR

   5. Cela est d’autant plus important que les demandes en indication de
mesures conservatoires tendent à se développer, et que, au-delà de leur
contenu propre, elles correspondent fréquemment à une stratégie judi-
ciaire qui permet à une partie, dans l’hypothèse où elles sont accordées,
de prendre un avantage, au moins psychologique, pour la suite de l’ins-
 ance. Cette donnée conduit au demeurant la Cour à peser très soigneu-
sement les conditions dans lesquelles elle décide de telles mesures, dont le
caractère obligatoire est maintenant pleinement établi (affaire LaGrand
(Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506,
par. 109). Un effort de rationalisation par la jurisprudence des mesures
conservatoires face aux demandes croissantes auxquelles la Cour est
confrontée, effort amorcé depuis plusieurs années et plusieurs décisions,
est heureusement accompli et la méthode utilisée dans la présente ordon-

68

nance en est une illustration. La Cour a particulièrement veillé aux arti-
culations de son raisonnement et choisi avec le plus grand soin et la plus
grande attention les termes qu’elle a utilisés pour indiquer le chemine-
ment qu’il convenait de suivre dans l’exercice de son pouvoir d’indiquer
des mesures conservatoires, tel qu’il est établi par l’article 41 de son Sta-
 ut. Elle s’est plus longuement étendue sur les conditions qu’elle estime
préalables et indispensables à l’exercice de son pouvoir que sur ce pou-
voir lui-même. C’est ainsi que vingt-deux paragraphes sont consacrés à
 ’examen des conditions et douze paragraphes à la mise en œuvre du pou-
voir en la circonstance.
   6. Ce faisant, la Cour a marqué son souci de tenir le plus grand
compte du consentement des Etats à sa juridiction, en examinant soi-
gneusement sa compétence et la recevabilité de la requête, même
prima facie. Elle s’y estime d’autant plus tenue que le caractère obliga-
 oire des mesures conservatoires est désormais incontestable, et qu’elle
estime devoir s’assurer que l’exercice de son pouvoir d’indiquer des me-
sures conservatoires repose sur des bases, au départ, plausibles. Il est
cependant permis de s’interroger si, sur ce point, la Cour ne fait pas
montre d’une prudence excessive et si cette prudence ne risque pas, en
réalité, de la conduire à des résultats qui pourraient ultérieurement
apparaître fâcheux pour la manière dont ses décisions sont perçues.
   7. Avant d’en venir à cette interrogation, une question préalable : un
 uge ad hoc peut-il émettre une opinion sur des points qui débordent le
cas particulier soumis à la Cour et touchent à la jurisprudence ? Ne
devrait-il pas se cantonner à l’affaire pour laquelle il est désigné sans
s’aventurer sur des terrains plus vastes ? Sans doute, il le peut, dans la
mesure où il est un juge, où l’ensemble de l’affaire examinée par la Cour
et la méthode suivie par la Cour pour la traiter le concernent à part
entière. Il le peut d’autant plus que son devoir est de ne pas être le repré-
sentant de la partie qui l’a désigné, mais de s’élever à l’indépendance et à
 ’objectivité de tout juge, quand bien même, involontairement sans doute,
 l est subjectivement conduit à être particulièrement sensible à ce que les
positions de cette partie soient prises en considération de façon équitable.
Il peut même, pour les opinions générales qu’il émet, être plus libre qu’un
 uge institutionnel, parce que moins lié à la jurisprudence établie et plus
 ibre d’explorer des voies alternatives.
   8. Si l’on revient à la prudence peut-être excessive de la Cour quant
aux conditions de l’exercice du pouvoir qu’elle tire de l’article 41, on
observera que cet article lui confère un véritable pouvoir autonome qui,
en tant que tel, n’est pas soumis à l’établissement préalable du consente-
ment des parties à sa juridiction. En d’autres termes, ce pouvoir dérive du
Statut et non du consentement des parties. A cet égard, il est comparable
à celui que la Cour tire de l’article 36, paragraphe 6, du Statut, et qui est
celui de décider sur sa compétence en cas de contestation par l’une des
parties : « En cas de contestation sur le point de savoir si la Cour est com-
pétente, la Cour décide. » Dans le même esprit, ce que demande à la Cour
 ’article 41, c’est uniquement de s’assurer que les circonstances de l’espèce

69

exigent l’indication de telles mesures conservatoires du droit de chacune
des parties. Elle peut certes faire rentrer dans ces circonstances la plausi-
bilité de sa compétence et de la recevabilité de la requête, mais rien ne l’y
oblige formellement.

   9. Sans doute il serait inutile et même dangereux pour la Cour d’indi-
quer de telles mesures alors qu’elle n’a manifestement pas compétence,
par exemple parce que n’existe aucune base formelle, déclaration unila-
 érale d’acceptation de sa juridiction sur la base de l’article 36, para-
graphe 2, ou parce qu’une réserve écarte manifestement sa compétence,
ou encore en l’absence de toute clause compromissoire dans un traité, ou
de la non-acceptation d’une telle clause par une partie : alors son incom-
pétence serait manifeste ; de même serait manifeste l’irrecevabilité d’une
requête qui se fonderait sur un traité non en vigueur, ou à l’encontre d’un
Etat qui n’y est pas partie et n’a pas accepté les obligations qui en décou-
 ent. Mais la Cour pourrait se contenter de constater dans les autres
hypothèses qu’elle n’est pas manifestement incompétente, parce qu’elle
peut se référer à une base formelle, et que la requête n’est pas manifeste-
ment irrecevable pour estimer que ces circonstances la mettent en mesure
d’exercer son pouvoir autonome, soit à la demande d’une partie, soit de
sa propre initiative. Elle concentrerait alors son examen de la nécessité
des mesures conservatoires sur le fond même de la demande et sur les cir-
constances qui peuvent les rendre indispensables, c’est-à-dire l’urgence, la
pertinence des droits à sauvegarder et le risque de préjudice irréparable
qui résulterait de l’absence desdites mesures.
   10. La Cour substituerait ainsi à sa pratique actuelle, qui repose sur
une démonstration positive — sa compétence prima facie et la recevabi-
 ité prima facie de la requête —, une démonstration négative, celle qu’elle
n’est pas manifestement incompétente et que la requête n’est pas mani-
 estement irrecevable. On n’aperçoit aucun inconvénient à cette simplifi-
cation si la Cour devait juger que les mesures conservatoires ne sont pas
 ndispensables, si donc elle écartait une demande éventuelle. Mais qu’en
est-il au cas où elle déciderait de telles mesures, au risque de ne pas ulté-
rieurement se reconnaître compétente ou d’estimer la requête principale
 rrecevable ? La situation ne serait pas différente de celle qui prévaut
actuellement, puisqu’un examen prima facie qui conduit à des conclu-
sions provisoirement positives peut très bien ne pas être ultérieurement
confirmé. L’inconvénient serait toutefois moindre, puisque la Cour se
serait moins engagée, et ne courrait pas le risque d’être perçue comme
ayant pris des positions contradictoires.
   11. Sans doute un examen prima facie ne préjuge pas de la suite, et la
Cour le rappelle régulièrement — ainsi, au paragraphe 74 de la présente
ordonnance. Mais, d’une part, il n’est pas aisé, et à plus forte mesure il
devient difficilement compréhensible pour des non-spécialistes, de distin-
guer entre ce qui relève de l’examen prima facie et ce qui relève d’un exa-
men approfondi. La frontière peut être perçue comme ténue, mobile,
circonstancielle, ce qui comporte un double risque : créer en réalité une

70

présomption de compétence ou de recevabilité si celles-ci sont reconnues
prima facie ; susciter un sentiment de contradiction de jurisprudence si,
après les avoir reconnues prima facie, la Cour les écarte en définitive.
Mutatis mutandis, on risquerait de retrouver la situation, à tous égards
 âcheuse, qui fut celle de la Cour après l’arrêt dans l’affaire du Sud-Ouest
africain en 1966 ((Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
Sud), deuxième phase, arrêt, C.I.J. Recueil 1966, p. 292).


   12. Se limiter à une simple analyse sommaire, n’écartant la possibilité
de mesures conservatoires que si elle s’estimait manifestement incompé-
 ente ou si la requête était manifestement irrecevable, permettrait d’autre
part à la Cour de se pencher plus longuement et plus attentivement sur
 ’ensemble des circonstances, de droit et de fait, qui pourraient rendre
 ndispensables ces mesures, répondant pleinement aux prescriptions de
 ’article 41, au lieu de constituer un premier examen de la compétence et
de la recevabilité, dont on sait où il commence mais moins bien où il doit
s’arrêter. A la limite, on peut supposer que l’examen de l’incompétence et
de l’irrecevabilité manifestes ne serait pas nécessairement très différent
de la pratique actuelle. Mais, en prenant une position négative au lieu
d’une affirmation provisoire, la Cour écarterait toute critique de contra-
diction de jugement, voire de revirement de position. Elle agirait en
outre de façon plus fidèle aux prescriptions de l’article 41 de son Statut,
voire de son Règlement, qui ne mentionne pas davantage les questions
de compétence et de recevabilité à propos des mesures conservatoires
 articles 73-78 du Règlement). Sa jurisprudence devrait pour cela évo-
 uer — mais le droit des mesures conservatoires a déjà connu de
notables évolutions dans un contexte où le rôle des juridictions inter-
nationales tend à s’affirmer.


                 LA DISPARITION DE L’OBJET DU DIFFÉREND

   13. Sans maintenant examiner au fond la question de savoir si un dif-
 érend entre la Belgique et le Sénégal existait au moment du dépôt de la
requête, on peut s’interroger sur son maintien au moment de la décision
relative à l’ordonnance. Il convient ici de s’intéresser à la notion même de
différend justiciable, qu’il est de la mission de la Cour, suivant les termes
de l’article 38, paragraphe 1, de son Statut, « de régler conformément au
droit international » — c’est-à-dire que la Cour doit se préoccuper du dif-
 érend concret dont elle est saisie et non dire le droit de façon abstraite et
générale, ce dont en toute hypothèse l’autorité relative de chose jugée de
ses décisions limiterait la portée. En l’occurrence, la Belgique, tout en
soutenant que le Sénégal avait violé la convention contre la torture en ne
déclenchant pas des poursuites contre M. Habré à défaut de l’extrader,
voire en différant à l’excès ces poursuites, ne demande pas dans sa
requête que la Cour constate cette violation alléguée. Ses demandes ont

71

un caractère déclaratoire et portent sur la reconnaissance par la Cour de
 ’obligation pour le Sénégal de poursuivre pénalement M. Habré et, à
défaut, de l’extrader. Or il est clair que, à supposer que des doutes aient
pu exister à ce sujet lors du dépôt de la requête, le débat judiciaire a fait
apparaître à mon sens qu’il n’existait pas, ou plus, de différend entre les
Parties sur ces points.

  14. C’est de façon inappropriée, selon moi, que le paragraphe 48 de
’ordonnance relève :
     « que les Parties semblent néanmoins continuer de s’opposer sur
     d’autres questions d’interprétation ou d’application de la convention
     contre la torture, telles que celle du délai dans lequel les obligations
     prévues à l’article 7 doivent être remplies ou celle des circonstances
     (difficultés financières, juridiques ou autres) qui seraient pertinentes
     pour apprécier s’il y a eu ou non manquement auxdites obligations ;
     que les vues des Parties, par ailleurs, continuent apparemment de
     diverger sur la façon dont le Sénégal devrait s’acquitter de ses obli-
     gations ».
   Il s’agit en effet de divergences qui ne font pas l’objet de la demande
présentée par la Belgique, mais ne sont que des motifs à l’appui de sa
requête. Sans doute peut-on considérer, sur la base de la canonique déci-
sion Mavrommatis, qu’« [u]n différend est un désaccord sur un point de
droit ou de fait, une contradiction, une opposition de thèses juridiques ou
d’intérêts entre deux personnes » (Concessions Mavrommatis en Pales-
 ine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Toutefois, une analyse
plus approfondie de la jurisprudence conduit utilement à resserrer la
notion de différend, tout au moins sous l’angle judiciaire. Ainsi que l’écrit
 e professeur Jean Combacau en résumant cette analyse,
     « le désaccord, l’opposition ... ne sont constitutifs d’un différend que
     s’ils se manifestent à l’occasion d’une réclamation adressée par un
     Etat à un autre et à laquelle celui-ci refuse de faire droit ; le conten-
     tieux international n’inclut ni les disputes abstraites ... ni même des
     différences d’appréciation sur la conduite à tenir dans une espèce
     déterminée : son concept implique l’expression de prétentions, et pas
     seulement de thèses, contradictoires ; et le différend n’apparaît que là
     où un Etat réclame d’un autre un certain comportement et se heurte
     au refus de celui-ci » (Jean Combacau et Serge Sur, Droit internatio-
     nal public, 8e éd., 2008, p. 556).
En ce sens, « [i]l faut démontrer que la réclamation de l’une des parties se
heurte à l’opposition manifeste de l’autre » (affaire du Sud-Ouest africain
(Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions pré-
 iminaires, arrêt, C.I.J. Recueil 1962, p. 328).
   15. On ne voit dès lors plus en quoi consiste le différend entre la Bel-
gique et le Sénégal. Les deux Etats conviennent que la « convention sur la
 orture » impose aux Etats qui y sont parties d’établir leur compétence

72

pénale et de poursuivre les personnes accusées des incriminations qu’elle
prévoit, et à défaut de les extrader. Le Sénégal se déclare résolu à exercer
ces poursuites comme le réclame la Belgique, qui ne se réfère dans sa
requête à aucun délai particulier mais plutôt à une décision de principe.
Les mesures prises par le Sénégal pour adapter sa Constitution et sa légis-
 ation afin d’établir sa compétence pour conduire un tel procès sont
concrètes, ont été prises dans un délai raisonnable et manifestent la réa-
 ité de son intention ; les appuis qu’il a recherchés et continue de recher-
cher pour permettre la tenue du procès sont patents. Dans ces conditions,
et sans qu’il soit souhaitable pour la présente opinion individuelle d’aller
plus loin pour ne pas empiéter sur des questions de fond qui pourraient
 aire l’objet d’étapes ultérieures de la procédure devant la Cour, il appa-
raît que le différend, à supposer qu’il ait existé, n’existe plus au moment
où la présente ordonnance est rendue, puisque la Belgique a obtenu satis-
 action sur ses demandes du fait des déclarations réitérées du Sénégal de
procéder dès que possible au jugement de M. Habré pour l’ensemble des
crimes qui lui sont imputés. A mon sens, la Cour aurait dû le reconnaître
et en tirer les conséquences, en déclarant, comme dans les affaires des
Essais nucléaires ((Australie c. France) (Nouvelle-Zélande c. France),
arrêt, C.I.J. Recueil 1974, p. 272), que, la demande étant désormais sans
objet, il n’y avait plus rien à juger.

                                                    (Signé) Serge SUR.




73

